Citation Nr: 1721577	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-09 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diverticulitis, to include as secondary or aggravated by service-connected constipation and Parkinson's disease and/or the medicines used for the treatment thereof. 

2.  Entitlement to an effective date earlier than June 7, 2012 for the award of service connection for Parkinson's disease. 

3.  Entitlement to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010, January 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Board reopened the claim of entitlement to service connection for diverticulitis and remanded that issue and the issue of entitlement to an effective date earlier than June 7, 2012 for the award of service connection for Parkinson's disease for further evidentiary development.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his substantive appeal.  The Veteran was scheduled to testify at a Board hearing in April 2017 on the issue of entitlement to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant, but was deemed a no show.  To date, the Veteran has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1.  In November 2016 and May 2017, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claim of entitlement to service connection for diverticulitis, to include as secondary or aggravated by service-connected constipation and Parkinson's disease and/or the medicines used for the treatment thereof.

2.  In November 2016 and May 2017, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claim of entitlement to an effective date earlier than June 7, 2012 for the grant of service connection for Parkinson's disease with urinary incontinence.

3.  The Veteran has permanent and total service-connected disabilities that effectively result in the permanent loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for diverticulitis, to include as secondary or aggravated by service-connected constipation and Parkinson's disease and/or the medicines used for their treatments, have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to an effective date earlier than June 7, 2012 for the grant of service connection for Parkinson's disease with urinary incontinence, have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for specially adapted housing are met.  38 U.S.C.S. §§ 2101, 5107 (Lexis Nexis 2017); 38 C.F.R. §§ 3.102, 3.809 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.       § 20.204.  In November 2016 and May 2017, prior to the Board promulgating a decision, the Veteran and his representative submitted correspondence stating that he wished to withdraw his claims of entitlement to an earlier effective date for service-connected Parkinson's disease and entitlement to service connection for diverticulitis.  He no longer desired to proceed with his appeal.  Therefore, the Board finds that the November 2016 and May 2017 correspondence satisfy the requirements for withdrawal of a substantive appeal as to the issues of entitlement to service connection for diverticulitis, to include as secondary or aggravated by service-connected constipation and Parkinson's disease and/or the medicines used for their treatments, and entitlement to an effective date earlier than June 7, 2012 for the grant of service connection for Parkinson's disease with urinary incontinence.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.202 (2016).  As the pertinent criteria for withdrawal of the issue of entitlement to service connection for diverticulitis, to include as secondary or aggravated by service-connected constipation and Parkinson's disease and/or the medicines used for their treatments, and entitlement to an effective date earlier than June 7, 2012 for the grant of service connection for Parkinson's disease with urinary incontinence, have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.

Specially Adapted Housing

The Veteran asserts that his service-connected disabilities of the bilateral lower extremities meet the loss of use eligibility criteria for entitlement to specially adaptive housing under 38 U.S.C.S. § 2101(a) and 38 C.F.R. 3.809.  Specifically, he asserts eligibility based upon his need for a wheelchair.  He reported his condition and mobility, due to Parkinson's disease, are quickly deteriorating and his current home is inadequate to meet his basic needs.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.S. § 2101(a); 38 C.F.R. § 3.809. 

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands.  38 U.S.C.S. § 2101(b) (LexisNexis 2017); 38 C.F.R. § 3.809a (2016).

The Veteran is currently service-connected for Parkinson's disease and residuals of prostate cancer, post-operative radical prostatectomy, with urinary incontinence, 60 percent disabling; unsteady stance, bradykinesia and tremor affecting the left lower extremity due to Parkinson's disease, 40 percent disabling; unsteady stance, bradykinesia and tremor affecting the right lower extremity due to Parkinson's disease, 40 percent disabling; headaches associated with Parkinson's disease and residuals of prostate cancer, post-operative radical prostatectomy, with urinary incontinence, 30 percent disabling; bradykinesia and tremor affecting the right upper extremity (dominant) due to Parkinson's disease, 20 percent disabling; bradykinesia and tremor affecting the left upper extremity due to Parkinson's disease, 20 percent disabling; constipation due to Parkinson's disease, 10 percent disabling; sleep disturbance due to Parkinson's disease, 10 percent disabling; partial loss of sense of smell due to Parkinson's disease, 0 percent disabling; sinusitis, 10 percent disabling; tinnitus, 10 percent disabling; bilateral hearing loss, 0 percent disabling; nonspecific dermatitis of the ankles, 0 percent disabling; mycosis fungoides, 0 percent disabling; external hemorrhoids, 0 percent disabling; and erectile dysfunction associated with residuals of prostate cancer, post-operative radical prostatectomy, with urinary incontinence, 0 percent disabling. The Veteran has a combined rating of 100 percent, and his condition is not expected to improve.  Accordingly, the Veteran has a permanent and total disability.  

The medical evidence also shows that the Veteran has effectively lost use of his lower extremities due to manifestations of his service-connected Parkinson's disease.  In May 2013, the Veteran's private neurologist reported that the Veteran's gait impairment no longer allowed him to walk up to 12 feet with a cane.  In December 2013, the Veteran's primary physician at Fort Belvoir stated the Veteran's symptoms have progressed and he is no longer able to ambulate over 10 feet without assistance and needs a wheelchair for distances over 50 feet.  In January 2014, his VA doctor stated the Veteran uses power chairs and wheelchairs for ambulation.  In February 2014, the Veteran's primary physician also reported he is unable to move about his house without a walker and requires a wheelchair outside of the home.  At the June 2014 VA examination, the examiner noted the Veteran is bound to a wheelchair for all movement other than transfers and could not stand independent of full support.  The Veteran could not initiate gait or walk independently.  The examiner noted the Veteran requires constant use of a wheelchair as a normal mode of locomotion.  As the Veteran's locomotion is precluded without the use of a wheelchair as a result of a permanent and total service-connected disability, the Board finds that entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.S. § 2101(a) has been shown.  Having determined that the Veteran is eligible for assistance under 38 U.S.C.S. § 2101(a) for specially adapted housing, the law precludes an award of special home adaptation grant under 38 U.S.C.S. § 2101(b).  Thus, his special home adaptation claim must be denied as moot.


ORDER

The appeal as to the issue of entitlement to service connection for diverticulitis, to include as secondary or aggravated by service-connected constipation and Parkinson's disease and/or the medicines used for their treatments, is dismissed. 

The appeal as to the issue of entitlement to an effective date earlier than June 7, 2012 for the award of service connection for Parkinson's disease is dismissed.

Entitlement to specially adapted housing is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


